Citation Nr: 0103608	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
traumatic arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served on active duty November 1956 to August 
1960, from October 1962 to October 1965, and from February 
1967 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDING OF FACT

The veteran has severe limitation of motion of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
traumatic arthritis of the lumbar spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran contends that service-connected his low back 
disability warrants a disability rating of greater than 20 
percent.

During a December 1998 independent medical evaluation, the 
veteran complained of ongoing pain, with more severe symptoms 
in recent months.  He described difficulty with a variety of 
activities including standing or walking.  He noted his worst 
position was walking, with pain radiating across the lumbar 
spine and occasionally into the buttocks.  No paresthesias 
were reported, but the veteran did note severe back 
discomfort including spasms on a regular basis.    Activities 
of daily living included part-time work as a personal 
investigator.  He traveled and sat in a car for prolonged 
periods of time, which aggravated the back pain.  He reported 
that he lived alone and did his cooking and cleaning with 
difficulty.  General household chores were also performed 
with difficulty, as a recent increase in back discomfort made 
many functional activities painful.

Upon physical examination, he had a markedly antalgic gait.  
Transition motions were poor, with prolonged difficulty in 
moving from a sitting to a standing position.  A markedly 
aggravated lordotic curve was noted.  Examination of the 
lumbar spine revealed localized tenderness at the lumbar 
spine from L3 to L5.  There was tenderness noted over both 
left and right SI joints with mild paravertebral spasm along 
the paraspinal corridors.

Range of motion of the lumbar spine was extremely limited 
with forward flexion to 60 degrees and fingertips 
approximately 8 inches above the ground.  Lateral bending 
maneuvers were to 30 degrees to the left and 15 degrees to 
the right.  Deep knee bends were performed poorly with 
assistance required in returning to an upright position.  
Gait was noted to be markedly antalgic, with heel-heel gait 
performed poorly with reports of low back pain.  Tandem gait 
and toe-toe gait were performed fairly with reports of pain 
predominantly in the left lumbar spine.  Neurologic function 
was grossly intact without focal evidence of abnormalities.  

The examiner's impression was clear evidence of lumbar sacral 
disc disease with disc injury at the L5-S1 level.  Multi-
level osteoarthritis changes were noted, with traumatic 
arthritis occurring at the L4-L5 and L5-S1 levels.  The 
presence of the arthritis was assessed as corresponding to 
repeated directed forces from repeated landing and jumping, 
to include parachuting activities.  The current clinical 
condition was described as the veteran being moderately 
impaired with limited range of motion, limited function, and 
chronic mechanical back pain injury.

During a December 1998 VA compensation examination (conducted 
10 days after the above-reported independent medical 
evaluation), the veteran was described as walking with a 
normal gait.  He complained of no tenderness with palpation 
of the lumbosacral spine.  He had no paraspinal muscle 
spasms.  He complained of discomfort with range of motion, 
but had full forward flexion to 95 degrees, extension to 35 
degrees, and lateral flexion to the left and right of 40 
degrees.  He had negative sitting and lying straight leg 
raising, +2 patellar and Achilles tendon reflexes, and full 
5/5 strength in his lower extremities.  The examiner's 
impression was history of low back pain, with complaints of 
pain on range of motion.  Otherwise the examination was said 
to be unremarkable.  The examiner asserted that the veteran's 
current back condition was back pain only.  Lumbosacral spine 
films were pending.  

December 1998 VA X-rays, performed on the day of the VA 
examination but not accounted for in the VA examiner's 
diagnostic impression, revealed discogenic and spondylitic 
changes most notable and the lumbosacral junction.  There was 
also a mild narrowing of the L4-5 disc space, unchanged 
compared with a May 1993 study.  There was anterior 
osteophytic spurring present at the superior end plate of L4 
and opposing vertebral margins at the lumbosacral junction.  
There was no evidence of acute fracture, dislocation or bony 
destructive process.  The pedicles, transverse processes and 
spinous processes were unremarkable.  Facet arthrosis was 
preset at L4-S1 bilaterally.  The impressions were mild 
progression of spondylitic changes, and discogenic changes 
L4-S1 most notable at the lumbosacral junction.  
  
Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board notes that 
there are no records of treatment for low back pain from 1994 
forward associated with the claims file, but further notes 
that it has not been made specifically aware that any such 
records exist.  Moreover, the veteran has contended that his 
low back disability has increased in severity recently, and 
the Board is highly persuaded that the December 1998 
examination report of the independent medical examiner is 
thorough and accurate and very completely describes the 
veteran's recently increased level of low back disability.  
On this point, the Board notes the remarkable extent to which 
this examiner's findings correspond to results of X-rays 
taken ten days after the examination.  Based on the 
foregoing, the Board finds that there is no reasonable 
possibility that records of treatment prior to this 
examination would substantiate a claim for a rating higher 
than the 40 percent rating granted in this case for low back 
disability.  In light of all of these considerations, the 
Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, the Board acknowledges the request of the veteran's 
representative that the veteran be rescheduled for an RO 
hearing for which he did not appear in December 1999.  The 
veteran requested in November 1999 that he be scheduled for 
the hearing, and the RO sent him a letter informing him of 
the hearing date in December 1999, about 13 days prior to the 
planned date of the hearing.  In December 1999, two days 
after the veteran had failed to report for the hearing, the 
representative informed the RO that the veteran was out of 
state in California and on his way to South America.  The 
representative asserted that he was sure the veteran never 
got the letter scheduling the hearing, and asked the RO to 
reschedule "when he returns to the U.S.A."  The Board finds 
that the open-ended request for a new hearing at an 
indeterminate time put the RO in the untenable position of 
holding the veteran's claim in abeyance until it was informed 
that the veteran had returned from South America.  Its 
decision not to honor this request was a sound and 
supportable administrative determination.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

The Board must consider all pertinent diagnostic codes under 
the VA Schedule for Rating Disabilities in 38 C.F.R. Part 4 
and application of 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic 
arthritis.  VAOPGCPREC 9-98.  The intent of the schedule is 
to recognize actually painful motion with joint or 
periarticular pathology as productive of disability.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for such joint if it is a major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated as 40 
percent disabling if severe, 20 percent disabling if 
moderate, and 10 percent disabling if slight.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome is rated as 60 percent disabling 
if pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  The condition is rated as 40 percent 
disabling if severe, with recurring attacks with intermittent 
relief.  Moderate disability with recurring attacks is rated 
as 20 percent disabling.  Mild intervertebral disc syndrome 
is rated as 10 percent disabling.  Where the condition is 
postoperative and cured, it is rated as noncompensably (0 
percent) disabling.

As noted above, the Board is highly persuaded that the 
December 1998 report of the independent medical examination 
(IME) is thorough and accurate and very completely describes 
the veteran's recently increased level of low back 
disability.  This is based in large part on the remarkable 
extent to which this examiner's clinical findings correspond 
to results of X-rays taken ten days after the examination.  
By contrast, the extent to which the results of the December 
VA compensation examination results are not consistent with 
results of X-rays taken on the same day is a matter of 
concern to the Board, and the Board thus chooses to assign 
significantly less weight to the December VA compensation 
examination results for purposes of evaluating the level of 
the veteran's low back disability.  

The December 1998 VA independent medical examination report 
describes the veteran as having "extremely limited" range 
of motion of the lumbar spine, with commensurate range of 
motion measurements.  Functional clinical findings indicating 
a relatively severe limitation of range of motion were 
prolonged difficulty moving from a sitting to a standing 
position;  poorly performed deep knee bends with assistance 
required in returning to an upright position;  and a markedly 
antalgic gait performed poorly with low back pain.  Though 
the examiner in his conclusion described the veteran as being 
"moderately impaired" overall, the examination results are 
descriptive of severe limitation of motion of the lumbar 
spine.   Severe limitation of motion of the lumbar spine is 
rated as 40 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  This is the highest possible rating 
under this rating code.  

The Board has considered whether a higher or additional 
rating might be warranted under Diagnostic Code 5293, the 
diagnostic code for intervertebral disc syndrome.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion.  
VOPGCPREC 36-97, paragraph 6.  Therefore, according to the 
General Counsel, a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also be rated under Diagnostic 
Code 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  The General Counsel asserted that in 
keeping with 38 C.F.R. § 4.7, the disability may be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

In the present case, the veteran was found to be 
neurologically grossly intact without focal evidence of 
abnormalities.  Thus, he did not have "persistent symptoms 
compatible with sciatic neuropathy," so that a rating of 60 
percent (the next higher rating in excess of 40 percent) 
would not be warranted under Diagnostic Code 5293, and, more 
generally, rating under Diagnostic Code 5293 would be less 
appropriate than rating under Diagnostic Code 5292 (for 
limitation of motion of the lumbar spine, in this case due to 
traumatic arthritis and disc disease, but without sciatic 
neuropathy).  Additionally, to provide separate ratings for 
this one predominant aspect of the veteran's disability -- 
limitation of motion of the lumbar spine - under diagnostic 
codes 5292 and 5293 would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14;  VAOPGCPREC 36-97.

In light of the foregoing, the Board finds that a rating of 
40 percent for limitation of motion of the lumbar spine is 
warranted in the present case.

The Board has evaluated the veteran at the highest schedular 
rating for limitation of motion of the lumbar spine, the 
predominant component of his low back disability.  The 
medical evidence does not show that he has had a lesser 
degree of disability during the pendency of his appeal.  
Accordingly, this is not a case appropriate for staged 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

A rating of 40 percent for traumatic arthritis of the lumbar 
spine is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

